

AMENDMENT NO. 1 TO
VOTING AND SHAREHOLDERS’ AGREEMENT


July 14, 2020


This Amendment No. 1 to Voting and Shareholders’ Agreement (this “Amendment”) is
entered into as of the date first set forth above by and among Kenmare Holdings
Ltd. (the “Enstar shareholder”), Trident V, L.P., Trident V Parallel Fund, L.P.
and Trident V Professionals Fund, L.P. (each, a “Trident Shareholder” and,
collectively, the “Trident Shareholders” and, together with the Enstar
Shareholder, the “Initial Shareholders”). Capitalized terms used but not defined
herein have the meanings given to such terms in the Shareholders’ Agreement (as
defined below).


W I T N E S S E T H:


WHEREAS, the Initial Shareholders are parties to that certain Voting and
Shareholders’ Agreement, dated as of December 23, 2015, by and among North Bay
Holdings Limited, the Initial Shareholders and the other signatories thereto
(the “Shareholders’ Agreement”);


WHEREAS, pursuant to that certain letter agreement, dated as of June 5, 2020,
regarding a consent and waiver with respect to certain transactions involving
StarStone US Holdings, Inc., StarStone Specialty Insurance Company, StarStone
National Insurance Company and StarStone US Intermediaries, Inc., the Initial
Shareholders agreed to amend the Shareholders’ Agreement in accordance with
their prior discussions; and


WHEREAS, pursuant to Section 8.10 of the Shareholders’ Agreement, the Initial
Shareholders may amend the Agreement as contemplated herein.


NOW THEREFORE, for good and valuable consideration, the receipt, sufficiency and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1. Amendments to Shareholders’ Agreement. The Shareholders’ Agreement is hereby
amended as follows:


(a) Definitions. The following definitions shall be added to Article 1 of the
Shareholders’ Agreement in the appropriate alphabetical order:


“‘Amendment’ has the meaning set forth in Section 3.02(g).”


“‘Core Specialty’ means Core Specialty Insurance Holdings, Inc. and any
successor thereto.”


“‘Residual StarStone US Investment Shares’ means all shares of capital stock of
Core Specialty to be acquired by StarStone Finance Limited in the Sale
Transactions.”


“‘Sale Transactions’ means the transactions contemplated by that certain Stock
Purchase Agreement, dated as of June 10, 2020, by and among StarStone Finance
Limited, Core Specialty and the Company, as may be amended or restated from time
to time.”


“‘StarStone Run-Off Business’ means the business of the Company and its
Subsidiaries, other than Northshore Holdings Limited and its Subsidiaries, and
excluding the Residual StarStone US Investment Shares and the business of
StarStone US Holdings, Inc. and its Subsidiaries to be acquired by Core
Specialty in the Sale Transactions.”


1

--------------------------------------------------------------------------------



“‘StarStone Run-Off Business Shares’ means (a) all shares of capital stock or
other equity interests of the Subsidiaries of StarStone Specialty Holdings
Limited, other than StarStone Finance Limited, and (b) all interests in
Segregated Accounts 31, 41 and 42 of Fitzwilliam Insurance Limited owned by the
Company or any of its Subsidiaries.”


“‘Swap Transactions’ means the transactions contemplated by that certain exhibit
labeled “‘Project Swap’” associated with that certain letter agreement, dated as
of June 5, 2020, regarding a consent and waiver with respect to the Sale
Transactions, to be documented in definitive agreements following the date of
the Amendment.”


(b) Call/Put Rights. Section 3.05 of the Bayshore Shareholders’ Agreement shall
be replaced in its entirety with the text set forth in Exhibit A attached
hereto.


(c) Related Party Transactions. Section 2.02(c) of the Shareholders’ Agreement
shall be replaced in its entirety with the following:


“(c)(1) enter into, amend in any material respect, waive or terminate any
Related Party Agreement other than (i) the entry into a Related Party Agreement
(other than any reinsurance or other risk transfer arrangement with any
Affiliate of the Enstar Shareholder) that is on an arm’s length basis and on
terms no less favorable to the Company or the applicable Material Subsidiary
than those that could be obtained from an unaffiliated third party, and (ii) any
of the transactions, arrangements or agreements set forth in this Agreement or
(2) enter into, amend in any material respect, waive or terminate any Related
Party Agreement in respect of services provided by or to the Enstar Shareholder
(or its Affiliates, other than the Company and its Subsidiaries) to or by the
Company (or any of its Subsidiaries); provided that (A) the consent of the
Trident Shareholders with respect to the actions set forth in the foregoing
clause (2) shall not be unreasonably withheld, delayed or conditioned and (B)
any of the actions set forth in the foregoing clause (2) shall not require the
consent of the Trident Shareholders to the extent any such action has been
previously approved with specificity (and not as part of any general line-item
or category) by the Trident Shareholders in connection with the approval of the
applicable budget for run-off management services in accordance with Section
2.05;”


(d) Run-off Management Services Budget. A new Section 2.05 of the Shareholders’
Agreement shall be added as follows:


“Section 2.05 Run-Off Management Services Budget. Beginning with the budget for
calendar year 2021 and for each year thereafter, the Enstar Shareholder shall
prepare a budget in respect of the run-off management services to be provided by
Enstar or its Affiliates to the StarStone Run-Off Business. The Enstar
Shareholder shall provide the Trident Shareholders with a copy of such budget at
least forty-five (45) days prior to the beginning of the applicable calendar
year. The Trident Shareholders shall have the right to approve such budget and
the Enstar Shareholder shall provide the Trident Shareholders with such
information that they reasonably request in connection with their review of such
budget. If the Trident Shareholders do not disapprove such budget within fifteen
(15) days following their receipt thereof, such budget shall be deemed approved.
If the Trident Shareholders disapprove such budget during such fifteen (15)-day
period, the Trident Shareholders shall provide the Enstar Shareholder with
written notice of its disapproval indicating the line items with which they
disagree along with any
2

--------------------------------------------------------------------------------



supporting documentation. The Enstar Shareholder and the Trident Shareholders
shall then negotiate in good faith to resolve any disagreements with respect to
such budget for fifteen (15) days following the Enstar Shareholder’s receipt of
such notice of disapproval. If the Enstar Shareholder and the Trident
Shareholders are unable to resolve all disagreements with respect to such budget
during such fifteen (15)-day period, the line items subject to disagreement
shall be set equal to the corresponding line items from the prior year’s budget
or, if such budget is the budget for calendar year 2021, the line items subject
to disagreement shall be set consistently with the applicable historic costs of
the StarStone Run-Off Business.”


(e) StarStone Run-Off Business Information Rights. A new Section 5.03 of the
Shareholders’ Agreement shall be added as follows:


“Section 5.03 StarStone Run-Off Business Information Rights. In addition to, and
without limiting any rights that the Trident Shareholders may have with respect
to, their right to inspect the books and records of the Company under Applicable
Laws or their other information rights set forth in this Article 5, the Company
shall furnish, and shall cause Bayshore to furnish, to the Trident Shareholders:


(a) such information as the Trident Shareholders shall reasonably request in
connection with any expenses borne by or obligated to be borne by the StarStone
Run-Off Business, including (without limitation) quarterly reports regarding
expenses (including labor and consultancy expenses); and


(b) within forty-five (45) days after the end of each quarterly accounting
period, on a quarterly basis, a report detailing the performance of the
StarStone Run-Off Business as measured by certain key performance indicators to
be mutually agreed by the Enstar Shareholder and the Trident Shareholders no
later than September 30, 2020 (subject to changes as may be agreed from time to
time), including as compared to the then current run-off plan and budget
(including with respect to any shared service arrangements with Enstar and its
Affiliates as approved in accordance with Section 2.02(c)).”


(f) Preservation of Existing Rights. A new Section 3.02(g) of the Shareholders’
Agreement shall be added as follows:


“(g) Notwithstanding anything to the contrary contained herein, the parties
agree that Section 3.05 of the Bayshore Shareholders’ Agreement, as amended
pursuant to that certain Amendment No. 1 to this Agreement, dated as of July 14,
2020 (the “Amendment”), preserves the rights and obligations of Bayshore, the
Shareholders and Enstar under the Bayshore Shareholders’ Agreement with respect
to the Enstar Shareholder’s call right in the Bayshore Shareholders’ Agreement
and the Trident Shareholders’ put right in the Bayshore Shareholders’ Agreement.
Accordingly, in the event of any conflict between this Section 3.02 (to the
extent related to the Enstar Shareholder’s call right in the Bayshore
Shareholders’ Agreement and the Trident Shareholders’ put right in the Bayshore
Shareholders’ Agreement, including Sections 3.02(d)(v)-(vi)) and Section 3.05 of
the Bayshore Shareholders’ Agreement, Section 3.05 of the Bayshore Shareholders’
Agreement (as amended by the Amendment) shall control.”


2. No Other Amendments. Except as amended hereby, the Shareholders’ Agreement
remains unmodified and in full force and effect.


3

--------------------------------------------------------------------------------



3. Miscellaneous.


(a) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


(b) Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Amendment delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Amendment.
(c) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. Sections
8.11 (Governing Law) and 8.12 (Submission to Jurisdiction; Waiver of Jury Trial)
of the Shareholders’ Agreement shall apply to this Amendment, mutatis mutandis.


(d) Entire Agreement. This Amendment, together with the Shareholders’ Agreement,
constitutes the entire agreement between the parties hereto and supersedes any
prior understandings, agreements, or representations by or between the parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
(Signature page to follow.)




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


KENMARE HOLDINGS, LTD.




By: /s/ Paul O’Shea
Name: Paul O’Shea
Title: Authorised Signatory




TRIDENT V, L.P.


By: Stone Point Capital LLC, its manager




By: /s/ Stephen Levey
Name: Stephen Levey
Title: Principal and Counsel




TRIDENT V PARALLEL FUND, L.P.


By: Stone Point Capital LLC, its manager




By: /s/ Stephen Levey
Name: Stephen Levey
Title: Principal and Counsel




TRIDENT V PROFESSIONALS FUND, L.P.


By: Stone Point Capital LLC, its manager




By: /s/ Stephen Levey
Name: Stephen Levey
Title: Principal and Counsel










5

--------------------------------------------------------------------------------



Exhibit A


Amended and Restated Section 3.05 of the Bayshore Shareholders’ Agreement


(a) Subject to the immediately following sentence and the other terms of this
Section 3.05 generally, at any time following March 31, 2023 (the “Call Right
Date”), the Enstar Shareholder shall have the right (a “Call Right”) by written
notice to the other Shareholders to purchase all, but not less than all, of (i)
the Common Shares owned by the other Shareholders and their Permitted
Transferees and (ii) following the consummation of the Sale Transactions, each
of (A) the Residual StarStone US Investment Shares indirectly owned by the other
Shareholders and their Permitted Transferees and (B) the StarStone Run-Off
Business Shares indirectly owned by the other Shareholders and their Permitted
Transferees; provided, however, that if neither the Sale Transactions nor the
Swap Transactions are consummated by April 1, 2021, the “Call Right Date” shall
be deemed to be April 1, 2021 and clause (ii) above shall no longer apply. If
the Sale Transactions are consummated but the Swap Transactions are not
consummated by April 1, 2021, then, at any time following April 1, 2021, the
Enstar Shareholder shall have the right to purchase all, but not less than all,
of the Residual StarStone US Investment Shares indirectly owned by the Trident
Shareholders and their Permitted Transferees.


(b) Subject to the immediately following sentence and the other terms of this
Section 3.05 generally, at any time after December 31, 2022 (the “Put Right
Date”), the Trident Shareholders, acting collectively, shall have the right (the
“Put Right”) to require the Enstar Shareholder to purchase all, but not less
than all, of (i) the Common Shares held by the Trident Shareholders and their
Permitted Transferees collectively and (ii) following the consummation of the
Sale Transactions, each of (A) the Residual StarStone US Investment Shares
indirectly owned by the Trident Shareholders and their Permitted Transferees
collectively and (B) the StarStone Run-Off Business Shares indirectly owned by
the Trident Shareholders and their Permitted Transferees collectively; provided,
however, that if neither the Sale Transactions nor the Swap Transactions are
consummated by April 1, 2021, the “Put Right Date” shall be deemed to be April
1, 2021 and clause (ii) shall not apply. If the Sale Transactions are
consummated but the Swap Transactions are not consummated by December 31, 2020,
then, at any time following December 31, 2020, the Trident Shareholders, acting
collectively, shall have the right to require the Enstar Shareholder to purchase
all, but not less than all, of the Residual StarStone US Investment Shares
indirectly owned by the Trident Shareholders and their Permitted Transferees. In
the event that the Trident Shareholders elect to exercise their rights under
this Section 3.05(b), then the Trident Shareholders shall give written notice (a
“Put Notice”) to the Company, the Enstar Shareholder and the other Shareholders
stating their bona fide intention to exercise their Put Right over their Common
Shares, the Residual StarStone US Investment Shares indirectly owned by them
and/or the StarStone Run-Off Business Shares indirectly owned by them (the type
of shares set forth in such notice, the “Applicable Shares”). Upon receipt of
the Put Notice, each other Shareholder (other than the Enstar Shareholder or the
Trident Shareholders) receiving such notice shall have 20 Business Days (the
“Put Notice Period”) to elect to participate in such exercise of the Put Right
by the Trident Shareholders by delivering a written notice (a “Participation
Notice”) to the Company, the Enstar Shareholder and the Trident Shareholders
requiring the Enstar Shareholder to purchase all, but not less than all, of the
Applicable Shares held, directly or indirectly, by such Shareholder and its
Permitted Transferees. Any Participation Notice shall be binding upon delivery
and irrevocable by the applicable Shareholder. Each Shareholder that does not
deliver a Participation Notice during the Put Notice Period shall be deemed to
have waived all of such Shareholder’s rights to participate in the exercise of
the Put Right. By delivering a Participation Notice, the relevant Shareholder
represents and warrants to the Company and to the Enstar Shareholder that: (i)
it has full right, title and interest in and to the Common Shares held by such
Shareholder, regardless of whether the Applicable Shares are Common Shares or
not; (ii) it has all the necessary power and authority and has taken all
necessary action to effect the transactions contemplated by this Section
3.05(b); and (iii) the Common Shares held by such Shareholder are free and clear
of any and all Liens other than those arising as a result of or under the terms
of this Agreement.


(c) The purchase price payable by the Enstar Shareholder upon the exercise of
the Call Right or the Put Right, as the case may be, shall be equal to fair
market value of the Applicable Shares held, directly or indirectly, by the
relevant Shareholder(s) and their Permitted Transferees which are the subject
6

--------------------------------------------------------------------------------



of the Call Right or the Put Right as exercised pursuant to this Section 3.05
(the “Relevant Shareholder(s)”) calculated based on the overall fair market
value of the Company determined on a going concern basis (except with respect to
the StarStone Run-Off Business Shares, the fair market value of which shall not
be measured on a going concern basis but instead shall be determined based upon
the economic book value of such shares or the applicable entities to which such
shares relate or, to the extent such agreement is reached, such other valuation
methodology as agreed upon by the Enstar Shareholder and the Trident
Shareholders as appropriate for entities in run-off) as between a willing buyer
and willing seller with no discount for illiquidity or a minority interest, as
such value may be mutually agreed upon by the Enstar Shareholder and the Trident
Shareholders or, if no such agreement is reached, determined in accordance with
the procedures set forth below (the “Fair Market Value”):


(i) Promptly after determining that the Enstar Shareholder and the Trident
Shareholders are unable to agree upon a Fair Market Value but, in any event, no
later than 30 Business Days after the exercise of the Call Right or the Put
Right, as the case may be, the Enstar Shareholder and the Trident Shareholders
shall appoint a mutually acceptable independent appraiser (the “Independent
Appraiser”) to determine the Fair Market Value (determined on a going concern
basis (except with respect to the StarStone Run-Off Business Shares, the fair
market value of which shall not be measured on a going concern basis but instead
shall be determined based upon the economic book value of such shares or the
applicable entities to which such shares relate or, to the extent such agreement
is reached, such other valuation methodology as agreed upon by the Enstar
Shareholder and the Trident Shareholders as appropriate for entities in run-off)
as between a willing buyer and a willing seller with no discount for illiquidity
or a minority interest) of the Applicable Shares held, directly or indirectly,
by the Relevant Shareholder(s) and their Permitted Transferees. Each of the
Enstar Shareholder and the Trident Shareholders (acting together) shall provide
the Independent Appraiser with its respective determination of Fair Market
Value, together with the supporting calculations and analyses prepared by such
Initial Shareholder with respect thereto. The Enstar Shareholder and the Trident
Shareholders shall instruct the Independent Appraiser to determine, in writing
within 30 days of such Independent Appraiser’s appointment, which of the Enstar
Shareholder’s and the Trident Shareholders’ determination of Fair Market Value
is the more reasonable, and such determination shall be final for all purposes
of this Section 3.05. The costs and expenses of the Independent Appraiser shall
be borne equally by the Enstar Shareholder and the Trident Shareholders.


(ii) To enable the Independent Appraiser to conduct the valuation, the Enstar
Shareholder, the Relevant Shareholder(s) and the Company shall furnish to the
Independent Appraiser such information as the Independent Appraiser may request,
including information regarding the business of the Company and its Subsidiaries
and the assets, properties, financial condition, earnings and prospects of the
Company and/or any of its Subsidiaries.


(d) Within 90 days after the date of the final determination of the Fair Market
Value pursuant to this Section 3.05 (which period shall be extended solely to
the extent needed to obtain any required Government Approvals, provided, that
the Shareholders shall, and shall cause their Permitted Transferees to, have
used their reasonable best efforts to obtain such approvals in a timely manner,
and provided, further, that in no event shall the Enstar Shareholder be
obligated to pay the purchase price for a sale and purchase pursuant to the Put
Right in cash due to any failure to obtain any Government Approvals that are
required to permit the Relevant Shareholders to acquire or hold any unrestricted
ordinary shares of Enstar):


(i) if the Applicable Shares are Common Shares, the Relevant Shareholders shall,
and shall cause their Permitted Transferees to, sell to the Enstar Shareholder,
free and clear of all Liens, all of the Common Shares held by them; or


(ii) if the Applicable Shares are not Common Shares, the Enstar Shareholder and
the Relevant Shareholders shall effect a transaction with the same economic
effect (to the extent reasonably practicable) of the Relevant Shareholders, and
their Permitted Transferees, selling to the Enstar Shareholder, free and clear
of all Liens, all of the Applicable Shares indirectly held by them (the
structure of such transaction to be as the Enstar Shareholder and the Trident
Shareholders reasonably agree).
7

--------------------------------------------------------------------------------





(e) Each Shareholder shall take all actions as may be reasonably necessary to
consummate the transaction contemplated by this Section 3.05, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.


(f) At the closing of any sale and purchase pursuant to this Section 3.05, the
Relevant Shareholders shall, and shall cause their Permitted Transferees to,
deliver to the Enstar Shareholder, in the case of a sale and purchase of Common
Shares, the certificate or certificates representing their Common Shares (if
any), accompanied by stock powers and all necessary stock transfer taxes paid
and stamps affixed, if necessary, or, in the case of a sale and purchase of
Applicable Shares other than Common Shares, such agreements and documents as the
Enstar Shareholder and the Trident Shareholders, acting reasonably, shall agree
upon in connection with the consummation of the applicable transaction, in each
case, against receipt of the purchase price therefor from the Enstar Shareholder
by, (i) in the case of a sale and purchase pursuant to the Call Right, wire
transfer of immediately available funds, or (ii) in the case of a sale and
purchase pursuant to the Put Right, at the option of the Enstar Shareholder,
either (A) wire transfer of immediately available funds, (B) unrestricted
ordinary shares of Enstar (provided that such ordinary shares are then listed or
admitted to trading on the NASDAQ Stock Market, the New York Stock Exchange or
another national securities exchange), or (C) a combination of (A) and (B). If
the purchase price at the closing of any sale and purchase pursuant to this
Section 3.05 consists of unrestricted ordinary shares of Enstar, the value of
such ordinary shares will be deemed to equal the average of the last reported
sale price of the ordinary shares over the 10 trading day period ending on, and
including, the trading day immediately preceding the effective date of any such
closing.


(g) Enstar hereby absolutely, unconditionally and irrevocably guarantees to each
of the Shareholders (other than the Enstar Shareholder) and their Permitted
Transferees, on the terms and conditions set forth herein, the due and punctual
payment, observance, performance and discharge of the Enstar Shareholder’s
obligations under this Section 3.05. Each of the Shareholders hereby agrees that
in no event shall Enstar be required to pay any amount to the Shareholders or
their Permitted Transferees under, in respect of, or in connection with this
Agreement other than as expressly set forth herein.
8